EXHIBIT 10.1

 

CONVERTIBLE PROMISSORY NOTE

 

$__________      Cambridge, Massachusetts     Date: ___________

 

For value received, the undersigned, Pathfinder Cell Therapy, Inc., a Delaware
corporation (the “ Borrower ”), hereby unconditionally promises to pay to the
order of _____________ (the “ Payee ”), the principal sum of   $_______   and
  00/100   Dollars   ($_________ ), together with interest to maturity (whether
by lapse of time, acceleration or otherwise) on the balance of principal
remaining from time to time outstanding at a rate per annum equal to 6%.
Interest shall be calculated on the basis of a 360-day year and actual days.

 

The outstanding principal amount, together with accrued interest, of this
Promissory Note shall become due and payable on the first anniversary of the
date hereof.

 

Payee may elect, at any time prior to completion or termination of the Capital
Raise (defined below), upon written notice to Borrower, to convert all or a
portion of the outstanding principal and/or interest hereof, to shares of common
stock of the Borrower, for the subscription price thereof, in the Capital
Raise.  “Capital Raise” has the meaning used in that certain agreement and plan
of merger dated December 22, 2010 (as amended) by and among Borrower, a
wholly-owned subsidiary of Borrower, and Pathfinder, LLC, a Massachusetts
limited liability company, pursuant to which Borrower acquired Pathfinder, LLC
in a merger transaction, the initial closing of which Capital Raise occurred in
September 2011 immediately after the merger. As a condition to any such
conversion, Payee shall execute and deliver to Borrower such agreements and
documentation as Borrower requires of other investors in the Capital Raise.

 

The Borrower shall have the right to prepay, at any time, all or any portion of
the principal indebtedness evidenced by this Note, together with any accrued
interest.

 

No failure by the holder of this Note to exercise, and no delay in exercising,
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by such holder of any right or power preclude any
other or further exercise thereof or the exercise of any other right or
power.  The rights and remedies of the holder hereof as herein specified are
cumulative and not exclusive of any other rights or remedies which such holder
may otherwise have.

 

The undersigned agrees to pay all costs and expenses incurred by the holder
hereof in enforcing this Note, including, without limitation, reasonable
attorneys’ fees and disbursements.

 



 

 

 

Every maker, endorser and guarantor of this Note hereby waives presentment,
demand and protest, and consents to any and all extensions and other indulgences
granted by the holder hereof and agrees that no such extensions or other
indulgences granted by the holder, and no discharge or release of any other
party primarily or secondarily liable on this Note, or of any collateral
securing this Note, shall operate to discharge the indebtedness evidenced by
this Note.  If this Note is signed by more than one person, all references to
the Borrower shall apply to each of them and their liabilities hereunder shall
be joint and several.

 

Any notice of non-payment shall be deemed given when delivered in hand or when
mailed, postage prepaid, by certified or registered mail, return receipt
requested to the Borrower at 12 Bow Street, Cambridge, Massachusetts 02138 or
sent thereto by Federal Express or comparable overnight courier.

 

This Note shall be governed and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed therein
(excluding choice of law principles).

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Note to be
executed under seal as of the year and day first written above.

 

WITNESS    PATHFINDER CELL THERAPY, INC.              By:         Richard L.
Franklin, CEO



 



2

 

 

Schedule of Promissory Notes          Date of issuance  Note Holder   Principal
amount             February 2, 2012  Falcon Corporate Investments Limited 
$150,000            February 29, 2012  Falcon Corporate Investments Limited 
$170,000            March 15, 2012  Falcon Corporate Investments Limited 
$250,000            April 23, 2012  Falcon Corporate Investments Limited 
$150,000            May 25, 2012  Skye Asset Management SA  $270,000           
June 20, 2012  Ventura, Inc.  $225,000            July 27, 2012  Ventura, Inc. 
$50,000            August 17, 2012  Breisgau Bio Ventures SA  $100,000       
    October 1, 2012  Breisgau Bio Ventures SA  $200,000            October 23,
2012  Breisgau Bio Ventures SA  $200,000            November 20, 2012  Breisgau
Bio Ventures SA  $70,000            December 4, 2012  Breisgau Bio Ventures SA 
$70,000            December 21, 2012  Breisgau Bio Ventures SA  $60,000       
    January 9, 2013  Breisgau Bio Ventures SA  $75,000            January 28,
2013  Breisgau Bio Ventures SA  $130,000            March 4, 2013  Mr. Joerg
Gruber  $100,000            April 2, 2013  Ventura, Inc.  $150,000           
April 29, 2013  Ventura, Inc.  $150,000             May 28, 2013  Breisgau Bio
Ventures SA  $250,000            June 26, 2013  Breisgau Bio Ventures SA 
$150,000            July 24, 2013  Breisgau Bio Ventures SA  $170,000 

 

3

 

 

August 24, 2013  Breisgau Bio Ventures SA  $100,000            September 26,
2013  Breisgau Bio Ventures SA  $100,000            October 22, 2013  Breisgau
Bio Ventures SA  $135,000            November 22, 2013  Breisgau Bio Ventures
SA  $100,000            December 20, 2013  Breisgau Bio Ventures SA  $125,000 
          January 21, 2014  Breisgau Bio Ventures SA  $105,000           
February 24, 2014  Breisgau Bio Ventures SA  $120,000            March 25, 2014 
Breisgau Bio Ventures SA  $105,000            April 24, 2014  Ventura, Inc. 
$100,000            May 28, 2014  Ventura, Inc.  $120,000            June 5,
2014  Ventura, Inc.  $30,000            June 26, 2014  Ventura, Inc.  $50,000 
          August 5, 2014  Ventura, Inc.  $50,000            August 21, 2014 
Ventura, Inc.  $100,000            September 25, 2014  Ventura, Inc.  $80,000 
          October 24, 2014  Ventura, Inc.  $35,000            November 28, 2014 
Ventura, Inc.  $60,000            December 30, 2014  Ventura, Inc.  $50,000    
       February 2, 2015  Ventura, Inc.  $75,000            March 5, 2015 
Ventura, Inc.  $55,000            March 27, 2015  Breisgau Bio Ventures SA 
$55,000            May 11, 2015  Breisgau Bio Ventures SA  $50,000           
June 5, 2015  Breisgau Bio Ventures SA  $42,000            July 16, 2015 
Breisgau Bio Ventures SA  $75,000               Aggregate Principal amount 
$5,057,000 



 

 

4

 

